Citation Nr: 0017747	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  97-26 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin disorder.

2.  Entitlement to service connection for a recurrent skin 
disorder back due to exposure to herbicides


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  During the pendency of the veteran's 
appeal, his claims file was transferred to the RO in Denver, 
Colorado.

The Board notes that the veteran submitted a claim for 
entitlement to service connection for hearing loss in October 
1998.  This issue has yet to be adjudicated by the RO.  
Accordingly, it is referred to the RO for such further action 
as may be necessary.

The veteran originally requested a Travel Board hearing at 
the time he submitted his substantive appeal in September 
1997.  However, the veteran later withdrew his request in 
writing in May 1999.  Accordingly, the Board will proceed to 
adjudicate the veteran's claims based on the evidence of 
record.  38 C.F.R. § 20.704(e) (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  Service connection for a recurrent skin disorder was 
denied by an unappealed final RO decision dated in March 
1987.

3.  Evidence received since the March 1987 RO decision, when 
considered alone or in conjunction with all of the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The claims of entitlement to service connection for a 
recurrent skin disorder, to include as due to exposure to 
herbicides, are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.


CONCLUSION OF LAWS

1.  The March 1987 RO decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(1999).

2.  Evidence received since the March 1987 final RO decision 
is new and material; the veteran's claim of entitlement to 
service connection for a recurrent skin disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claims of entitlement to service connection for a 
recurrent skin disorder, to include due to exposure to 
herbicides, are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran served on active duty from March 1964 to March 
1967.  A review of his service medical records (SMRs) for 
that period reflects that he was treated in May 1965 for an 
infected abrasion of the left lower leg.  The injury was 
incurred while playing baseball in Germany.  The SMRs are 
negative for any report of treatment or complaint of a rash 
of any type during service.

The veteran filed a claim in March 1987 to establish service 
connection for a recurrent rash involving his waistline, 
back, neck, left hand and right foot.  The veteran's claim 
was denied in March 1987 and he was notified of that action 
in April 1987.  The veteran failed to perfect an appeal of 
that decision.  Therefore, the March 1987 decision is final.  
38 U.S.C.A. § 7105 (West 1991).  Accordingly, the veteran's 
claim may only be reopened and considered on the merits if 
new and material evidence has been submitted.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether the claim is well grounded pursuant to 38 
U.S.C.A. § 5107(a).  If the claim is well grounded, VA may 
then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  Id.

Evidence of record at the time of the RO's March 1987 denial 
consisted of the veteran's SMRs.  Based on this evidence, the 
RO denied the veteran's claim on the basis that there was no 
evidence of a skin disorder in service.

In August 1996, the veteran filed to reopen his claim for 
service connection for a skin disorder.  Since the RO's March 
1987 decision, the evidence added to the file includes:  (1) 
negative reply for records from T. Riley, M. D.; (2) 
statements from J. Thompson, and E. Petty, dated in January 
1997; (3) transcript of RO hearing, dated in February 1998; 
(4) VA examination reports dated in September 1996, November 
1998 and June 1999; (5) VA outpatient treatment records and 
discharge summaries for the period from January 1994 to 
August 1994. 

Initially, the Board notes that all of the evidence added to 
the claims file, since the March 1987 rating decision, is new 
evidence in that it was not of record before.  However, the 
issue still remains as to whether or not the evidence is 
material and of such probative value as to warrant a 
reopening of the veteran's claim.

The statements from J. Thompson and E. Petty both attest that 
they observed the veteran to suffer from what they called a 
rash.  The statement from J. Thompson reflected that he 
served in Vietnam with the veteran and recalled that the 
veteran complained about a rash for seven months.  The 
statement from E. Petty stated that she recalled the veteran 
having a rash upon his return from Vietnam.  She said that 
she helped him scratch his back.  She also assisted him in 
going to the doctor.

The veteran testified as to his symptoms in Vietnam and the 
continuation of those symptoms to the present time.

The treatment record from Dr. Shaw is dated in April 1997 and 
relates to an evaluation for hepatitis B.  

The VA outpatient treatment records and discharge summaries 
do reflect periodic treatment for a rash, as well as 
onychomycosis.  

The VA examination in September 1996 provided diagnoses of 
tinea pedis, onychomycosis, and folliculitis.  The VA 
examination in November 1998 provided diagnosis of dermatosis 
papulosis nigricans, pseuodofolliculitis barbae involving the 
posterior neck, keratosis pilaris involving the trunk and 
upper extremities, nevi of the trunk, onychomycosis and tinea 
pedis, and dyshidrotic eczema by history.  The June 1999 VA 
examination pertained to symptomatology associated with the 
veteran's service-connected post-traumatic stress disorder 
(PTSD).

The U. S. Court of Appeals for the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) changed the 
controlling law for determining when new and material 
evidence has been submitted.  Additionally, Hodge stressed 
that under the regulation new evidence that was not likely to 
convince the Board to alter its previous decision could be 
material if that evidence provided a "more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Id, at 
1363.  The Federal Circuit noted that "the regulation 
imposes a lower burden to reopen than the Colvin [v. 
Derwinski, 1 Vet. App. 171 (1991)] test."  Id. at 1361, n.1.  

In light of the Federal Circuit's holding in Hodge the Board 
finds that the evidence submitted since the RO's March 1987 
decision is new and material.  Namely, the lay statements 
submitted relate the presence of a rash both in service and 
after the veteran's return from Vietnam, evidence that was 
not of record previously.  Accordingly, the Board will now 
proceed to analyze whether the veteran has submitted a well-
grounded claim.  Elkins; Winters v. West, 12 Vet. App. 203, 
206-7 (1999).

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (1999) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

The initial question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection for a skin disorder, to include as due to 
exposure to herbicides.  In this regard, the veteran has the 
"burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded;" that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Evidence and not merely 
allegations must support a well-grounded claim.  Tirpak v 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  Morton v. West, 12 Vet. App. 477, 
486 (1999).




Direct Basis

The veteran has claimed that he suffers from a rash involving 
his waistline, back, neck, left hand and right foot.  His 
service medical records are negative for any reference to any 
type of treatment or complaint of a rash in service.  
Further, there are no medical records reflecting any type of 
treatment for a skin disorder after service until the VA 
treatment records dated in 1994.  

The veteran was diagnosed with tinea pedis, onychomycosis and 
folliculitis at the time of his September 1996 VA 
examination.  However, the examiner did not relate any of the 
diagnosed conditions to any incident of service.  (The Board 
notes that the veteran was later granted service connection 
for tinea pedis with onychomycosis of both feet.)

The veteran testified at his February 1998 hearing regarding 
his symptoms in service and said that he experienced the same 
symptoms up to the present.  He related that he received 
treatment from a private physician after service but that the 
records were not available and the physician was then 
deceased.  The veteran further testified that he received 
ointment for his symptoms from the VA.  He said that his 
symptoms got worse in hot weather. 

At his November 1998 VA dermatology examination, the veteran 
gave a history of developing a rash involving his right foot, 
his entire back and along his waistline.  He also said that 
he had developed blisters on his hands.  The veteran said 
that he was treated in the field in service with various 
ointments.  He said that he now only developed intermittent 
symptoms that were worse in the summer.  The examiner 
provided the following pertinent diagnoses: dermatosis 
papulosis nigricans, pseuodofolliculitis barbae involving the 
posterior neck, keratosis pilaris involving the trunk and 
upper extremities, nevi of the trunk, onychomycosis and tinea 
pedis, and dyshidrotic eczema by history.  The examiner 
opined that it was at least as likely as not that the 
veteran's onychomycosis and tinea pedis were related to the 
veteran's foot rash in service.  The examiner also said that 
the etiology of the veteran's beltline and truncal rash in 
Vietnam remained unclear.  The examiner stated that the 
veteran had no evidence of any form of dermatitis involving 
these areas and there was no evidence in the claims file.  
The examiner concluded that, if the veteran had a rash 
involving the beltline and back, it was currently 
asymptomatic, and should be considered treated and resolved.

The VA treatment records and discharge summaries document 
several instances of treatment for several different 
diagnoses such as tinea cruris, tinea pubis, tinea pedis, dry 
skin, acne keratosis nuchlis, and adult acne vulgaris.  
However, none of the treating physicians related the 
veteran's various diagnoses to any incident of service.  
Several physicians noted that the veteran complained of a 30-
year history of skin problems or that he related his symptoms 
to his service in Vietnam.  However, none of the physicians 
provided any further comments or opinions that would support 
the veteran's contentions.  Therefore, statements provided by 
the veteran in this regard do not constitute "competent 
medical evidence" for purposes of determining whether the 
claim is well grounded.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  (Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute compete 
medical evidence satisfying the Grottveit [v. Brown, 5 Vet. 
App. 91 (1993)] requirement.  Therefore, without competent 
evidence linking any of the veteran's current diagnosed skin 
disorders to service this claim must be denied as not well 
grounded.

The Board has considered the veteran's claims of continued 
symptoms of a recurrent skin disorder under 38 C.F.R. § 
3.303(b) and Savage.  However, while the veteran has 
presented lay evidence of continued symptomatology, he still 
has not provided the required nexus through medical evidence.  
The holding in Savage does not relieve the veteran of the 
burden of providing a medical nexus for his claimed 
condition.  Voerth v. West, 13 Vet. App. 117, 120-121 (1999).

Exposure to Herbicides

If a veteran served in the Republic of Vietnam during the 
Vietnam era, service connection may be granted on a 
presumptive basis for the following diseases, even though 
there is no record of such disease during service: chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. §§ 3.307(a), 3.309(e) (1999); McCartt v. 
West, 12 Vet. App. 164 (1999).

A disease need not be specifically mentioned in these 
regulations if the appellant establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  The United States Court of Appeals for Veterans 
Claims (Court) has found, that while a disorder need not have 
been present or diagnosed in service, there must be a nexus 
between a current disorder and military service, even if 
first diagnosed after service, on the basis of all of the 
evidence of record.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

In this case, the veteran has not been diagnosed with any of 
the listed presumptive diseases.  While he contends that he 
suffers from chloracne, there is no evidence of the veteran 
ever having been diagnosed with chloracne.  Moreover, even if 
there was a current diagnosis, there is no evidence to show 
that such a condition was manifest to a degree of 10 percent 
within one year after the veteran's service in Vietnam.  
38 U.S.C.A. § 1116(a)(2)(C); 38 C.F.R. § 3.307(6)(ii).

While the veteran is capable of providing subjective evidence 
regarding symptoms, as well as the two lay statements offered 
in support of his claim, the appellant, and his supporters 
are not competent to provide a medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. at 93.

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim for service 
connection for a recurrent skin disorder due to exposure to 
herbicides.

Finally, in adjudicating this claim, the Board has considered 
service connection under 38 C.F.R. § 3.304(d) (1999), which 
relates to injuries suffered during combat service.  See also 
38 U.S.C.A. § 1154(b) (West 1991).  The provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) serve to 
assist the veteran in establishing the incurrence of a 
certain injury or disability in service.  They do not serve 
to establish service connection for the claimed disability.

In this case, even assuming arguendo that the veteran 
suffered a rash in service, the question is not whether the 
veteran suffered from a rash or other described skin 
disorder, but whether he has a current disability that is 
related to that dermatological condition in service.  Kessel 
v. West, 13 Vet. App. 9, 14, (1999); Libertine v. Brown, 9 
Vet. App. 521, 524 (1996).  There still is no nexus between 
any currently diagnosed disorder and incident of service.  
Accordingly, there is no basis to establish a well-grounded 
claim or entitlement to service connection.


ORDER

Service connection for a recurrent skin disorder, to include 
due to exposure to herbicides, is denied.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

 

